NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
02 MICRO INTERNATIONAL LTD. AND 02 MICRO
INC.,
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
and
MICROSEMI CORPORATION,
Interven0r.
2010-1482
011 appeal from the United States Internati0nal Trade
Co1nmission in Investigati0n No. 337-TA-666.
ON MOTION
ORDER
Upon consideration of the motion to withdraw Henry
C. Bunsow and to substitute K.T. Cherian as principal
counsel for 02 Micro Internationa1 Ltd. and 02 Micro
Inc.,

02 MICRO INTL LTD V. ITC
IT ls ORDERED THAT:
The motion is granted
FEB 03 2011
Date
cc: Henry C. BunsoW, Esq.
K.T. Cherian, Esq.
Danie1 E. Va1encia, Esq.
1\/lark W. Yocca, Esq.
s21
2
F0R THE COURT
/s/ J an Horba1y
J an H0rbaly
Clerk
0
APPEALs ron
nn c1Rcu1T
FEB 04-3`Z011
§
iv
:".§
§§
JAN HDRBAL¥
6LERK